Citation Nr: 0617556	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  97-03 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to a clothing allowance.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
December 1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which increased the evaluations of the 
right and left knee disabilities to 10 percent each.  In 
January and May 2000, the RO denied entitlement to a clothing 
allowance.  

In April 1998 the veteran testified before a hearing officer 
at the RO.  A transcript of that hearing is of record.  

In September 2004 the Board remanded this case for further 
development.  That development has been completed.  Part of 
the development included in the remand was issuance of a 
statement of the case (SOC) on the issue of entitlement to 
clothing allowance.  The RO issued an SOC in August 2005 and 
the veteran submitted a substantive appeal in the same month, 
thus, the issue is now for appellate consideration.  
38 C.F.R. § 20.200 (2005).  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2005) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F. 3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is referred to the 
RO for initial adjudication.


FINDINGS OF FACT

1.  The veteran's right knee disability is manifested by X-
ray evidence of degenerative joint disease without limitation 
of motion, subluxation, or instability attributable to his 
service connected disability.  

2.  The veteran's left knee disability is manifested by X-ray 
evidence of degenerative joint disease without limitation of 
motion, subluxation, or instability attributable to his 
service connected disability.  

3.  The veteran's service connected disabilities do not 
require use of a prosthetic or orthopedic appliance 
(including a wheelchair) that wears or tears clothing.    


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for the veteran's right knee disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.14, 
4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2005).  

2.  The criteria for a schedular evaluation in excess of 10 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, 5261.  

3.  The criteria for entitlement to a clothing allowance are 
not met.  38 U.S.C.A. § 1162 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.810 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A November 2003 VCAA letter informed the veteran of what 
information and evidence was required to grant increased 
evaluations of his knee disabilities.  A July 1998 letter 
advised him of what information and evidence was required to 
grant a clothing allowance.  

The November 2003 VCAA letter satisfied the second and third 
elements of the duty to notify by informing the veteran that 
VA would try to obtain medical records, employment records, 
or records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases 
and enough information about the records to enable VA to 
request them from the person or agency that had them.  

Finally, with respect to the fourth element, the November 
2003 VCAA letter stated, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any additional information with 
regard to an increased evaluation for your bilateral knee 
condition, please send it to us. "  This statement served to 
advise the veteran to submit any evidence in his possession 
pertinent to the claims on appeal.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denials in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denials, 
because the VCAA did not become effective until after the 
initial decisions on the claims.  In such a case, the timing 
deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The RO issued an 
SOC and a supplemental SOC (SSOC)  that readjudicated the 
claims after issuance of the VCAA letter.  Therefore, the 
timing deficiency was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, service connection has already been 
established for the veteran's bilateral knee disability and 
the veteran is seeking an increased evaluation and clothing 
allowance, thus, the first three Dingess/Hartman notice 
elements have been satisfied.  

As discussed above, the veteran has been provided notice in 
regard to degree of his service connected disability, thus 
satisfying the fourth element.  While the veteran has not 
specifically been provided notice in regard to the fifth 
element, notice as to the assignment of an effective date is 
not required because the claims are being denied and no 
effective dates are being set.  The veteran is, therefore, 
not prejudiced by the lack of this element of notice.  

Thus all required notice was given.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The veteran's service medical records, 
Social Security Administration records and VA outpatient 
treatment records have been associated with the claims file.  
No other relevant records have been identified.  In addition, 
the veteran was afforded VA examinations to evaluate his 
knees in July 1996, June 1997, March 1998, June 2003, and 
July 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Factual Background

Service medical records reveal treatment for both knees, 
including right knee surgery.  A July 1982 rating decision 
granted service connection for both knees, with 
noncompensable evaluations.  

In a May 1996 letter Dr. A. indicated that the veteran 
required a handicapped parking sticker because of instability 
in both knees.  

The veteran underwent VA examination in July 1996.  He had 
full extension of both knees with flexion to 125 degrees on 
the right and 120 degrees on the left.  McMurray's sign, 
anterior drawer sign, Lachman's sign and patellofemoral pain 
compression tests were negative bilaterally.  

In August 1996 the veteran underwent an examination to 
evaluate his condition for the New York State Department of 
Social Services.  Both knees had normal range of motion.  The 
veteran had difficulty balancing, which the physician 
described as probably due to upper motor neuron injury.  In 
June 1996 the veteran was awarded Social Security 
Administration benefits.   

At VA examination in June 1997 the veteran was confined to a 
wheelchair as a result of developing multiple sclerosis.  
Examination of the knees revealed a healed, nontender, 12cm 
surgical scar over the right knee.  Both knees had range of 
motion from 0 to 95 degrees.  The diagnosis included multiple 
sclerosis and bilateral knee dislocation, status post 
reconstruction of the right knee.  

The veteran again underwent VA examination in March 1998.  He 
reported being wheelchair bound for approximately 10 months, 
and described pain and discomfort in both knees with an 
increase in falling with right knee buckling and instability.  
Examination revealed spasticity in the lower extremities, 
with full extension and flexion to 125 degrees bilaterally.  
The diagnosis was patellofemoral syndrome, both knees.  

VA outpatient treatment records from November 1995 to June 
1998 reveal treatment for patellofemoral syndrome with 
complaints of pain, giving way, and locking.  These treatment 
records also note arthritis in the knees.  The veteran was 
issued a cane in April 1996.  By October 1996 he was using 2 
canes to walk.  In March 1997 he was diagnosed with multiple 
sclerosis and by April 1997 he was using a wheelchair all the 
time, although in October 1997 the veteran was able to use a 
walker to walk with difficulty.  An August 1997 treatment 
note reflects that the veteran wore a left ankle brace.  

At his RO hearing in April 1998 the veteran testified that 
his knees "bend just fine" but that he could not bend them 
intentionally.  He reported being able to walk about three 
paces unsupported and said that he could walk about 10 or 15 
feet if he was leaning against a wall.  He also stated that 
he had last worked in March 1996 as a result of his legs and 
immobility.  

Private neurological treatment records from February 1999 to 
April 2001 and VA outpatient treatment records from August 
2000 to January 2002 reflect ongoing treatment for multiple 
sclerosis.  These records make no mention of knee problems or 
the use of knee braces.  

At VA examination in June 2003 the veteran complained of pain 
and the examiner noted that he was wearing a left ankle/foot 
orthosis.  The veteran had chronic recurrent spasticity as a 
result of progressive multiple sclerosis.  He denied specific 
treatment related to his knees.  He denied any episodes of 
dislocation or recurrent subluxation.  He was wheelchair 
bound and unable to move his lower extremities.  

Examination of the left knee revealed no gross instability, 
but there was considerable spasticity.  The examiner was 
unable to extend the lower extremity, and flexion was 30 
degrees at best, limited by spasticity.  Examination of the 
right knee also revealed no gross instability.  The examiner 
was unable to flex or extend the right knee, which was flexed 
to 40 degrees in spasticity.  There were no complaints of 
pain on mobilization of either knee and the examiner noted 
that the veteran was unable to comply with full DeLuca 
requirements secondary to the chronic progressive multiple 
sclerosis.  

The examiner reviewed X-rays from 2000 which revealed 
degenerative changes in both patellofemoral joints.  The 
diagnosis was degenerative joint disease of the 
patellofemoral joints, bilaterally, and chronic spasticity, 
both lower extremities, secondary to chronic progressive 
multiple sclerosis.  The examiner added that this spasticity 
prevented a comprehensive examination.  

VA outpatient treatment records from February to June 2005 
reflect ongoing treatment for multiple sclerosis and note 
that the veteran was wheelchair bound, but make no mention of 
the knees or knee braces.   

The veteran underwent VA examination again in July 2005 at 
which time he reported no pain in the knees.  Both knees were 
almost ankylosed in flexion at up to 120 degrees and he could 
not extend the legs due to permanent contractures.  He 
remained wheelchair bound.  The veteran reported instability, 
but the examiner was unable to check as severe contractures 
resulting from multiple sclerosis rendered the veteran unable 
to stand.  The examiner did note that contractures were a 
result of spasticity directly related to multiple sclerosis 
and not the knee problem.  The veteran was not receiving any 
treatment for the knees and did not use any brace, cane, or 
crutches.  

Examination revealed both knees positioned in flexion from 6-
120 degrees with visible contractures.  There was a nontender 
scar on the right knee.  There was no effusion or instability 
and anterior and posterior drawer and Lachman tests were 
negative, indicating that cruciate and collateral ligaments 
were intact.  The examiner could flex the knee to 130 degrees 
from 120 degrees, but could not extend due to contractures.  
Repetitive motion did not increase pain or decrease range of 
motion.  

The diagnosis was degenerative disease of the patellofemoral 
joint bilaterally with established chronic spasticity of both 
lower extremities secondary to chronic progressive multiple 
sclerosis.  This spasticity prevented comprehensive 
examination.  The examiner opined that the veteran had 
significant problems of the knee joints bilaterally due to 
multiple sclerosis rather than internal derangement of the 
patellofemoral joint.  There was no instability or 
subluxation in relevance to the knee injuries in service; 
rather, all of the veteran's problems were due to spasticity, 
muscle atrophy, and inability to stand as a result of severe 
deformities of his joints which were not relevant to service 
connection.  



III.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2005).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

Both the use of manifestations not resulting from service 
connected disease or injury in establishing the service 
connected evaluation and evaluation of the same manifestation 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Patellofemoral syndrome is currently evaluated as 10 percent 
disabling in each knee under Diagnostic Code 5257.  This 
diagnostic code rates other impairment of the knee and 
provides evaluations of 10, 20, and 30 percent for recurrent 
subluxation or lateral instability which is slight, moderate, 
or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

The record shows that while the veteran has complained of 
instability and been found to have spasticity, examiner have 
consistently found that the spasticity was attributable to 
non-service-connected multiple sclerosis.  In the most 
recent, and hence most probative, examination in July 2005 
the veteran reported instability, however, the examiner 
specifically reported that there was no instability or 
subluxation in the knees related to injuries in service, but 
that all problems were the result of symptoms of multiple 
sclerosis.  

As the most probative evidence shows no instability or 
subluxation attributable to the service connected knee 
disability, the evidence is against a higher evaluation under 
Diagnostic Code 5257.  38 C.F.R. §§ 4.7, 4.21, 4.71a, 
Diagnostic Code 5257.  

Evaluations in excess of 10 percent are available under the 
diagnostic codes evaluating limitation of flexion and 
extension of the leg.  Diagnostic Codes 5260, 5261.  While 
the June 2003 VA examiner was unable to extend either leg, 
and flexion was limited to 40 degrees or less, these 
limitations were attributed to spasticity resulting from 
multiple sclerosis rather than patellofemoral syndrome.  

The most recent VA examination reveals only an ability to 
flex the knees from 120 to 130 degrees, without the ability 
to extend, but this was again attributed to contractures 
resulting from multiple sclerosis rather than patellofemoral 
syndrome.  

An increased evaluation is not warranted under Diagnostic 
Code 5003 because the service-connected disabilities have not 
been shown to cause limitation of motion, compensable or 
otherwise.

Thus, while the veteran clearly has limited range of motion 
in both knees, this is not the result of his service 
connected condition, but is instead attributable to non-
service connected multiple sclerosis.  Therefore, an 
increased evaluation for patellofemoral syndrome in either 
knee cannot be granted on the basis of limitation of motion.  
38 C.F.R. §§ 4.14, 4.71a, Diagnostic Codes 5003, 5260, 5261.  

There is X-ray evidence of degenerative changes in both knees 
and, so, Diagnostic Code 5003 is for consideration.  This 
diagnostic code evaluates degenerative arthritis established 
by X-ray evidence on the basis of limitation of motion, with 
a minimum evaluation of 10 percent assigned where limitation 
of motion is noncompensable.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

As discussed, the veteran does not have limitation of motion 
in either knee attributable to his service connected 
disability.  Further, at the most recent examination the 
veteran reported no pain in his knees.  Therefore, 
entitlement to increased evaluations on the basis of 
arthritis are not warranted.  38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.  

As there is no evidence of dislocated semilunar cartilage, or 
malunion or nonunion of the tibia and fibula, increased 
evaluations under the diagnostic codes evaluating these 
disabilities are not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5258, 5262.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for 
application because that code is not based on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  No 
limitation of motion, including consideration of functional 
factors, has been attributed to the service connected 
disabilities.  Thus the provisions of 38 C.F.R. §§ 4.40, 
4.45, 4.59 could not serve as the basis for increased 
ratings.

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his right knee scar.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, as the scar has been 
described as nontender, and has not been found to exceed 144 
square inches, or deep or causing limited motion and 
exceeding 6 square inches, a separate compensable evaluation 
is not warranted.  38 C.F.R. § 4.118 (2002 & 2005).  

Hence, the medical evidence does not demonstrate that either 
the right or left knee disability warrants an evaluation in 
excess of 10 percent under the rating criteria.  38 C.F.R. 
§ 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran is not currently employed, therefore, marked 
interference with employment has not been shown.  In 
addition, the knee disabilities have not required any, let 
alone frequent, periods of hospitalization.  Therefore, 
referral for consideration of an extraschedular evaluation is 
not warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of 
evaluations in excess of 10 percent for patellofemoral 
syndrome in each knee.  Thus, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


IV.  Clothing Allowance

A veteran is entitled to a clothing allowance if he:  (1) 
because of a service connected disability, wears or uses a 
prosthetic or orthopedic appliance (including a wheelchair) 
that tends to wear out or tear his clothing; or (2) uses 
medication that a physician has prescribed for a skin 
condition due to a service connected disability that causes 
irreparable damage to the veteran's outer garments.  
38 U.S.C.A. § 1162 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.810 (2005).  

The veteran's only service connected disability is 
patellofemoral syndrome in each knee.  The record reflects 
that in April 1997 he was awarded an annual clothing 
allowance for the use of Canadian crutches resulting from his 
knee conditions.  In September 1999 he filed claims for a 
clothing allowance for use of a wheelchair due to non-service 
connected multiple sclerosis and or use of knee braces due to 
bilateral patellofemoral syndrome.  

In regard to the use of a wheelchair, the veteran's multiple 
sclerosis is not a service connected disability and there is 
no argument or evidence that the wheelchair is required as a 
result of the service connected patellofemoral syndrome.  
Therefore, clothing allowance based on use of a wheelchair 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

In regard to the claim for knee braces, while the outpatient 
treatment records and VA examinations make reference to a 
number of orthopedic devices, including canes, a walker, and 
an ankle brace, there is no mention of knee braces, let alone 
that wearing such braces causes wear and tear on the 
veteran's clothing.  

While the veteran himself has made the claim that 
patellofemoral syndrome required knee braces which caused 
wear and tear on his clothing, the regulation requires either 
that a medical report disclose that the veteran wears or uses 
certain prosthetic or orthopedic appliances that tend to wear 
or tear clothing because of such disability, and such 
disability is the loss or loss of use of a hand or foot, or 
the Chief Medical Director or his designee certifies that 
because of such disability a prosthetic or orthopedic device 
is worn or used that tends to wear or tear on the veteran's 
clothing, or that because of the use of a physician-
prescribed medication for a skin condition that is due to a 
service connected disability, irreparable damage is done to 
the veteran's outer garments.  38 C.F.R. § 3.810(a).  

There is no such certification in this case.  Rather, in May 
2000, an individual from the VA outpatient clinic certified 
that the records for the veteran did not establish that, 
because of a service connected disability; he wore or used a 
prosthetic or orthopedic appliance which tended to wear out 
clothing.  Thus, the claim for a clothing allowance for knee 
braces must be denied.  



ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to a clothing allowance is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


